UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 28, 2008 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ] No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer []Accelerated filer [ X ]Non-accelerated filer []Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 1, 2008 Common Stock, no par value 12,839,536 Exhibit index is on Page 31 Total number of pages: 35 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signature 32 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended June 28, 2008 June 30, 2007 Net sales $ 22,751 $ 20,762 Cost of sales(1) 10,000 8,076 Gross profit 12,751 12,686 Research and development(1) 4,037 3,765 Selling, general and administrative(1) 3,796 3,646 Total operating expenses 7,833 7,411 Income from operations 4,918 5,275 Interest income 1,041 1,380 Other income (expense), net (66 ) 127 Income before provision for income taxes 5,893 6,782 Provision for income taxes 1,453 2,309 Net income $ 4,440 $ 4,473 Net income per share: Basic $ 0.35 $ 0.32 Diluted $ 0.34 $ 0.32 Shares used in per share computation: Basic 12,779 13,769 Diluted 12,881 13,998 (1) Includes employee stock-based compensation as follows.See Note 6 for more information: Cost of sales $ 104 $ 142 Research and development $ 295 $ 276 Selling, general and administrative $ 269 $ 238 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) June 28, 2008 March 29, 2008 ASSETS Current Assets: Cash and cash equivalents $ 26,225 $ 17,902 Short-term investments 18,179 6,827 Trade accounts receivable, net 13,700 13,197 Inventories, net 16,425 17,036 Prepaid expenses and other current assets 1,974 3,647 Deferred income taxes 9,401 9,401 Total current assets 85,904 68,010 Long-term investments, net 85,782 96,531 Property, plant and equipment, net 9,710 9,916 Other assets 376 373 Deferred income taxes 2,450 2,521 TOTAL ASSETS $ 184,222 $ 177,351 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ 3,414 $ 3,280 Accrued salaries and employee benefits 11,799 12,146 Other accrued liabilities 1,570 1,741 Deferred revenue 4,592 4,349 Total current liabilities 21,375 21,516 Income taxes payable, noncurrent 4,192 3,960 TOTAL LIABILITIES 25,567 25,476 Commitments and contingencies (Note 9) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding - - Common stock, no par value 30,000 shares authorized; issued and outstanding 12,835 shares and 12,749 shares 56,857 54,968 Accumulated other comprehensive loss (3,618 ) (4,069 ) Retained earnings 105,416 100,976 TOTAL SHAREHOLDERS’ EQUITY 158,655 151,875 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 184,222 $ 177,351 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three Months Ended CASH FLOWS FROM OPERATING ACTIVITIES June 28, 2008 June 30, 2007 Net income $ 4,440 $ 4,473 Non-cash adjustments to net income: Depreciation and amortization 776 651 Provision for doubtful accounts and sales returns 270 373 Provision for excess and obsolete inventories 530 381 Stock-based compensation expense 668 656 Tax benefit related to stock-based compensation plans 162 213 Excess tax benefit related to stock-based compensation plans (49 ) (113 ) Unrealized (gain) loss on short-term investments, categorized as trading 72 (55 ) Gain on disposal of property, plant and equipment - (200 ) Deferred income taxes 71 (924 ) Changes in operating assets and liabilities: Trade accounts receivable (773 ) (151 ) Inventories 81 (2,203 ) Prepaid expenses and other assets 1,670 350 Trade accounts payable and accrued expenses (384 ) (467 ) Deferred revenue 243 306 Income taxes payable 232 3,185 Net cash provided by operating activities 8,009 6,475 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment (570 ) (1,745 ) Proceeds from disposal of property and equipment - 200 Purchases of short-term investments (224 ) (49,690 ) Sales of short-term investments - 45,900 Net cash used in investing activities (794 ) (5,335 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan 1,059 709 Repurchase of common stock - (3,245 ) Excess tax benefit related to stock-based compensation plans 49 113 Net cash provided by (used in) financing activities 1,108 (2,423 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 8,323 (1,283 ) CASH AND CASH EQUIVALENTS: Beginning of period 17,902 22,652 End of period $ 26,225 $ 21,369 Supplemental cash flow disclosures: Income taxes paid, net of refunds $ 683 $ 51 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary to state fairly the statements of financial position as of June 28, 2008 and March 29, 2008, results of operations for the three months ended June 28, 2008 and June 30, 2007, and cash flows for the three months ended June 28, 2008 and June 30, 2007.The March 29, 2008 balance sheet was derived from the audited financial statements included in the 2008 Annual Report on Form 10-K.All significant intercompany transactions and balances have been eliminated. The condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in these financial statements have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading.These financial statements should be read in conjunction with the audited condensed consolidated financial statements of Supertex, Inc. for the fiscal year ended March 29, 2008, which were included in the 2008 Annual Report on Form 10-K. Interim results are not necessarily indicative of results for the full fiscal year.The preparation of financial statements in conformity with GAAP in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and such differences may be material to the financial statements. The results of operations for the three months ended June 28, 2008 are not necessarily indicative of the results to be expected for any future periods. The Company reports on a fiscal year basis and it operates and reports based on quarterly periods ending on the Saturday nearest the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of the fiscal year.Fiscal 2009 will be a 52-week year.The three months ended June 28, 2008, March 29, 2008, and June 30, 2007, all consist of thirteen weeks. Reclassification For presentation purposes, certain prior period amounts have been reclassified to conform to the reporting in the current period financial statements. These reclassifications do not affect the Company’s net income or shareholders’ equity. Specifically, due to the adoption of SFAS 159, purchases of trading securities were reclassified from operating cash flows to investing cash flows. Recent Accounting Pronouncements In December 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standard No. 141 (revised 2007), “Business Combinations” (SFAS 141(R)).The revised standard continues the movement toward the greater use of fair values in financial reporting. SFAS 141(R) will significantly change how business acquisitions are accounted for and will affect financial statements both on the acquisition date and in subsequent periods.
